Title: Thomas Lehré to Thomas Jefferson, 21 July 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston July 21st 1813
          Permit me to introduce to your acquaintance, Mr Joseph Bellinger of Barnwell District in this State.—He is a Gentleman of great respectability—he has been a member of the House of Representatives in our State Legislature, for many Years, and is now one
			 of our State Senators, for the above District.
          In 1808, he had the honor of being one of our Republican Electors of President & Vice President, of the United States. He is well known throughout this State, to be a firm and undeviating Republican, and one of the Warmest friends, that you,
				Mr Madison, and the Present Administration ever had.
			 It has been greatly owing to his firmness, and
			 exertions in, and out of our State, Legislature, that the Republican party here, has been enabled to
			 triumph over their political opponents in the manner they have done. Any civilities shewn him, will be duly appreciated by him. when you can find time to write, I shall be glad to hear from
			 you
          I remain with the highest Consideration Dear Sir Your Obedt Humble ServtThomas Lehré
        